     Case 2:17-cr-00086-HDM-NJK Document 427 Filed 08/17/21 Page 1 of 1


 1
                            UNITED STATES DISTRICT COURT
 2
                                  DISTRICT OF NEVADA
 3

 4    UNITED STATES OF AMERICA,                   Case No. 2:17-cr-00086-HDM-NJK
 5                               Plaintiff,
            v.                                    ORDER
 6
      ANTHONY DELANO HYLTON, JR.,
 7
                                 Defendant.
 8

 9         Under the terms of the defendant’s plea agreement (ECF No.

10    374), the defendant consented to forfeiture of a “black Rock Island

11    Armory .45 caliber semi-automatic handgun with 6 brown grips,

12    bearing serial number R1A1728332; and . . . any and all compatible

13    ammunition,”    and   on   November     23,    2020,   the   court   entered   a

14    preliminary order of forfeiture (ECF No. 379). Accordingly, unless

15    the defendant, on or before August 27, 2021, files any objection

16    to the entry of the government’s proposed final order of forfeiture

17    (ECF No. 426) and amendment of the judgment to include the order

18    of forfeiture, the court will enter the government’s proposed order

19    and amend the judgment accordingly.

20         IT IS SO ORDERED.

21         DATED: This 16th day of August, 2021.
22

23                                       ____________________________
                                         UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                              1
